Citation Nr: 0413787	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.  He died in June 1970.  The appellant contends she is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the appellant's claim of 
entitlement to VA death benefits, to include DIC benefits.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in December 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

To be entitled to dependency and indemnity compensation as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.5.  For VA benefits 
purposes, a "spouse" is a person of the opposite sex who is a 
husband or wife.  See 38 U.S.C.A. § 101(31) (West 2002); 38 
C.F.R. § 3.50.  The term "wife" means a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. §§ 3.1(j) 
and 3.50.  Most importantly for this case, a surviving spouse 
must have been the spouse at the time of veteran's death.  38 
C.F.R. § 3.50(b).

Initially, the Board notes that the evidence of record 
appears to indicate that the veteran and the appellant, while 
married in May 1953, were divorced in February 1968, over two 
years prior to the veteran's death in June 1970.

However, the appellant has stated in her videoconference 
testimony in December 2003, that the veteran was not 
competent at the time of their divorce.  In addition, the 
appellant also appears to be alleging that her divorce was 
possibly not conducted properly or legally for some other 
reason.  The appellant indicated in her hearing testimony 
that she had been attempting to get in contact with the 
attorney who assisted her with the divorce, and who now 
apparently is a judge.  However, the appellant has been 
unable to get the attorney to respond.  As such, the Board is 
of the opinion that an attempt should be made to contact this 
individual, in an attempt obtain any available records 
pertaining to the appellant and the veteran's divorce, and 
any evidence regarding the veteran's competency at the time 
of the divorce.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file and ensure 
that all obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should 
inform the appellant to provide any evidence in her 
possession not previously submitted which is 
pertinent to this claim.

2.  The RO should furnish the appellant the 
appropriate release of information forms and 
request that she provide the full name, address, 
and release form for records from the attorney who 
assisted her with her divorce in 1968, a Mrs. R.  
After receiving the release, the RO should contact 
this individual and request that she provide any 
available information in her possession pertaining 
to the appellant and the veteran's divorce, 
particularly as to whether the divorce was legal.

3.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




